            1
                                                                                     JS-6
            2
            3
            4
            5
            6
                                                UNITED STATES DISTRICT COURT
            7
                             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
            8
            9
                PETER STROJNIK (Sr.),                              CASE NO. 2:19-CV-02743-MWF-JC
           10
                                   Plaintiff,                      ORDER GRANTING DISMISSAL
           11                                                      WITH PREJUDICE
                          vs.
           12                                                      The Hon. Michael W. Fitzgerald
              PACIFICA HOTEL COMPANY, INC.
           13 dba THE BELAMAR HOTEL,
                                                                   Trial Date:   July 21, 2020
           14                      Defendant.                      Action Filed: April 10, 2019
           15
           16            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this case is
           17 dismissed with prejudice, each party to bear its own costs and fees.
           18
           19 IT IS SO ORDERED.
           20
           21 DATED: January 31, 2020
           22
           23
                                                               Hon. Michael W. Fitzgerald
           24
           25
           26
           27
LEWI       28
S
BRISBOI         4830-7694-9939.1
S                                               ORDER GRANTING DISMISSAL WITH PREJUDICE
BISGAARD
